Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.	 The information disclosure statement (IDS) submitted on 3/1/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

				       Allowable Subject Matter 
 Prior Art made of record
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Prasad et al., (US 2013/0078963) teaches a method and apparatus for incoming call filtration and message delivery.
b.	Archer et al., (US 2017/0127255) teaches a distracted driving prevention.
c.	Lockenour (US 9,749,470) teaches systems and methods for handling communications during user operation of a motor vehicle.

Allowable Subject Matter 
3.	The following is an examiner’s reason for allowance:
				 Reason for allowance:


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment on Statement of Reasons for Allowance.”

        Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat between (6am-10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/Kwasi Karikari/
Patent Examiner: Art Unit 2641.